DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 9, filed 11/9/2022, with respect to the summary of the Office Action and that status of the claims are hereby acknowledged. 
Applicant’s arguments, see pg. 9, filed 11/9/2022, with respect to the Examiner interview are hereby acknowledged.
 Applicant’s arguments, see pg. 9-10, filed 11/9/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but are not persuasive. In particular, the applicant argues the following:
Mallinson in view of Gordon does not teach or suggest the claim 1 feature of: 
based on the determining that the query fingerprint does not match any reference fingerprints of the first subset, comparing, by the computing device, the query fingerprint with a second subset of the set of reference fingerprints, wherein each reference fingerprint of the second subset corresponds to the sequence of media content and has a respective timestamp that is within a threshold time span of the match point, and wherein the second subset has more reference fingerprints than the first subset. 
For instance, in rejecting this claim feature, the Examiner relies on both Mallinson and Gordon because "Gordon teaches a motivation for modifying the teachings of para 26 of Mallinson ... for using a second subset of reference fingerprints." See Office Action, pp. 5-6. The Examiner further argues that this combination covers the claim 1 feature above. Applicant respectfully disagrees. 
Applicant has not found that Gordon teaches or suggests a comparison of the first subset of the set of reference fingerprints corresponding to "a portion of the sequence of media content that is adjacent to the match point" and, after determining that there is not a match, a comparison of the second set of reference fingerprints corresponding to "the sequence of media content and has a respective timestamp that is within a threshold time span of the match point" both occurring after "a match point within a sequence of media content that is presented by a playback device" is determined. Instead, in Gordon, "in order to reliably identify the unknown sequence of media content, fingerprints from a much broader range of content (e.g., the second set of reference fingerprints) may need to be compared with the comparison fingerprint when a matching reference fingerprint is not found in the first set of reference fingerprints." See Gordon, [0275] (emphasis added). Applicant has also not found that Mallinson teaches or suggests this feature.
The examiner respectfully disagrees. The applicant’s claim requires that “wherein the set of reference fingerprints corresponds to the sequence of media content and is stored in a memory of the computing device.” The prior art to Mallinson teaches that the claimed “computing device” (i.e., electronic device 106, 108, 110 of Mallinson) performs all the functions claimed with respect to reference fingerprints stored in memory in relation to a sliding window (Mallinson para 48-49 disclosing “The data in the total window of interest can be combined with at least one timestamp corresponding to the time of user action. This data can then be sent to a server or analyzed as described elsewhere in the draft.”). The Examiner further relied on the teachings of Gordon to clarify that it is obvious to modify the teachings of Mallinson for storing content on the claimed computing device (i.e., wherein the computing device comprises a buffer for storing captured video data) to enable the computing device to perform all the analysis without having to rely on a remote server to require the remote server to perform the matching and Gordon teaches that the reference fingerprints are provided to the claimed computing device for storage to perform the matching analysis. The Examiner also cited prior art made of record but not relied upon to avoid duplicative references (Rowe; Simon US 8732277 B1 disclosing use of a client device camera to obtain a video fragment to compare an obtained fingerprint to a reference fingerprint stored on the client device).
Furthermore, wherein Mallinson teaches a “sliding window” in relation to a match point, Mallinson teaches the benefit of utilizing a sliding window when performing a match because when the initial analysis of a sliding window will not result in a match (Mallinson para 48-49) then the analysis will continue to be made on a sliding window analysis (i.e., a greater number of fingerprints than originally compared). Therefore, the sliding window analysis provides a comparison of the video data, from a match point to data that is adjacent to the match point on a sliding window technique, that was obtained by the mobile device from the video being viewed in order to compare the data to stored reference data to find a match of video data that is adjacent to a point in time from the claimed match point. Furthermore, Gordon further provides a disclosure as to how more reference fingerprints are utilized in order to improve a match to reference fingerprints when an initial match is not found. All things considered, the applicant’s arguments are not persuasive and the rejection is maintained. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mallinson; Dominic S. US 20150026716 A1 (hereafter Mallinson) and in further view of Gordon; Donald F. US 20120117584 A1 (hereafter Gordon).
Regarding claim 1, “a computer-implemented method comprising: determining, by a computing device, a match point within a sequence of media content that is presented by a playback device, wherein the match point is associated with a reference fingerprint of a set of reference fingerprints with a sequence of media content that is presented, and wherein the set of reference fingerprints corresponds to the sequence of media content and is stored in a memory of the computing device” Mallinson teaches an electronic device 106, 108, 110 capture information from a sequence of media content that is presented on playback device 102 (para 19-20) and wherein the electronic device captures a time of a snapshot (i.e., match point) that will be compared to reference fingerprints (para 24, 32, 40) and wherein para 40-41 is interpreted as the electronic devices 106, 108, 110 performing the analysis of the reference fingerprints such that the electronic device performs the analysis with stored reference fingerprints instead of transmitting the captured data associated with the snapshot (i.e., query fingerprints) to a remote server.  Regarding “obtaining, by the computing device, a fragment of media content; generating, by the computing device, a query fingerprint using the fragment of media content; comparing, by the computing device, the query fingerprint with a first subset of the set of reference fingerprints, wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point” further reads on the teachings of Mallinson para 39 wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point corresponds to data captured from before and after the action of pressing the button or otherwise signal of interest in the media and Mallinson para 48-49 states “a user is able to press a button or otherwise signal interest in the media, which essentially causes the device to capture a snapshot of the data currently represented by the sliding window and stored in the corresponding buffer or cache. In some embodiments, data for a period of time after the users presses the button (or otherwise signals interest) is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window, as well as a few seconds of data subsequent to the time of the user action. The total window of interest thus surrounds the time of the user's action (e.g., hitting a button) to include data from before and after the action. The data in the total window of interest can be combined with at least one timestamp corresponding to the time of user action. This data can then be sent to a server or analyzed as described elsewhere in the draft.” See Mallinson para 48-49.
Regarding “based on a result of the comparing, determining, by the computing device, that the query fingerprint does not match any reference fingerprints of the first subset; and based on the determining that the query fingerprint does not match any reference fingerprints of the first subset, comparing, by the computing device, the query fingerprint with a second subset of the set of reference fingerprints, wherein each reference fingerprint of the second subset corresponds to the sequence of media content and has a respective timestamp that is within a threshold time span of the match point, and wherein the second subset has more reference fingerprints than the first subset” Mallinson teaches a sliding window that corresponds to a threshold timespan of the match point that is a certain number of seconds long (para 39; See also Mallinson para 48-49) and wherein the if no match is located in the database as disclosed in para 26, 40, the information in the captured media file can be further processed in an attempt to located useful information wherein the query will be compared to additional data (i.e., interpreted as more fingerprints in relation to the sliding window) because Mallinson states  in para 26-29 states “If no useful information can be determined, or if the useful information does not result in finding at least one match, the information for the captured content can be stored for subsequent analysis 318, such as after a broadcaster provides another batch of content or after the system has a period of time to build information in the database, etc. In some examples, the user might record content corresponding to a live broadcast, such as of a sporting event or other real-time performance. In such an instance, as may be determined at least in part upon the channel and/or timestamp provided with the captured information, the matching service might store the information in a special queue or other location until the system is able to analyze the broadcast and provide appropriate matching information and/or supplemental content” such that as more data from live content becomes available for comparison, a comparison will be made with a greater number of frames than originally compared.
As discussed above, Mallinson teaches embodiments wherein a remote server or the electronic devices 106, 108, 110 stores the data necessary to perform the comparison of the captured fingerprints to reference fingerprints for the sequence of media content (e.g., Mallinson para 48-49).  In an analogous art, Gordon teaches that instead of a remote server performing the comparison of a query fingerprint and a reference fingerprint, the reference fingerprint is provided to the client device that captures the query fingerprint (Gordon para 165). More importantly, Gordon teaches a motivation for modifying the teachings of para 26-29, 48-49 of Mallinson (i.e., as may be determined at least in part upon the channel and/or timestamp provided with the captured information, the matching service might store the information in a special queue or other location until the system is able to analyze the broadcast and provide appropriate matching information and/or supplemental content.) for using a second subset of reference fingerprints. For example, Gordon para 275 states in order to reliably identify the unknown sequence of media content, fingerprints from a much broader range of content (e.g., the second set of reference fingerprints) may need to be compared with the comparison fingerprint when a matching reference fingerprint is not found in the first set of reference fingerprints.
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to modify Mallinson’s invention for a mobile device to capture fingerprint data before and after performance of selectable action (e.g.,. press a button or otherwise signal of interest in the media) and its associated timestamp in order to match the captured fingerprints to stored reference fingerprints by further incorporating known element of Gordon’s invention for enabling a client device to store reference fingerprints to perform matching of query/comparison fingerprints obtained by the client device and reliably identify the sequence of media by using a larger and different subset of reference fingerprints when necessary overcome an no match/inconclusive finding because both inventions attempt to address and overcome situations when an inconclusive or no-match result is possible.
Regarding claim 2, “further comprising: determining that the query fingerprint matches a given reference fingerprint of the second subset; and based on the determining that the query fingerprint matches the given reference fingerprint, triggering an action event on the computing device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Mallinson further teaches that when matching content captured by the user then additional actions are performed at the requesting device or designated device or any device of the designer’s choice (Mallinson para 24-25).
Regarding claim 3, “further comprising obtaining data corresponding to the given reference fingerprint, wherein the action event is based on the data” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Mallinson further teaches that when matching content captured by the user then additional actions are performed at the requesting device or designated device or any device of the designer’s choice such that the additional actions include obtaining data and displaying supplemental content related to the reference fingerprint based on the obtained data (Mallinson para 24-25).
Regarding claim 4, “further comprising: obtaining, by the computing device from a server device, the set of reference fingerprints; and storing, by the computing device, the set of reference fingerprints in the memory of the computing device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Mallinson teaches embodiments wherein a remote server or the electronic devices 106, 108, 110 stores the data necessary to perform the comparison of the captured fingerprints to reference fingerprints for the sequence of media content (para 40-41 is interpreted as the electronic devices 106, 108, 110 performing the analysis of the reference fingerprints such that the electronic device performs the analysis with stored reference fingerprints instead of transmitting the captured data associated with the snapshot (i.e., query fingerprints) to a remote server). In an analogous art, Gordon teaches that instead of a remote server performing the comparison of a query fingerprint and a reference fingerprint, the reference fingerprint is provided to the client device that captures the query fingerprint (Gordon para 165).

Regarding claim 5, “wherein obtaining the fragment of media content comprises obtaining the fragment of media content using a microphone, wherein the fragment of media content comprises an audio fragment, and wherein the query fingerprint comprises an audio fingerprint” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Mallinson para 20 teaches utilizing a microphone of obtain audio data and wherein the rejection of claim 1 discusses the mobile devices 106, 108, and 110 obtain a snapshot query fragment of a particular number of seconds.

Regarding claim 6, “further comprising resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Mallinson teaches audio fingerprint process is used and incorporates the teachings of U.S. Pat. No. 7,549,052 wherein Fig. 1 and corresponding disclosure to Fig. 1 teaches downsampling of the audio signal.

Regarding claim 7, “wherein obtaining the fragment of media content comprises obtaining the fragment of media content using a camera, wherein the fragment of media content comprises a video fragment, and wherein the query fingerprint comprises a video fingerprint” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Mallinson teaches a fingerprinting or image recognition process utilizing a camera (Mallinson para 20) and a person of ordinary skill in the art would reasonably infer that audio and/or video data obtained using a microphone or camera could be used to obtain fragment data to match reference fingerprints disclosed in Gordon. See also prior art made of record but not relied upon to avoid duplicative references (Rowe; Simon US 8732277 B1 disclosing use of a client device camera to obtain a video fragment to compare an obtained fingerprint to a reference fingerprint stored on the client device).

Regarding claim 8, “further comprising selecting a video frame of the video fragment, wherein generating the query fingerprint comprises generating the video fingerprint using the video frame” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Mallinson para 39 wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point corresponds to data captured from before and after the action of pressing the button or otherwise signal of interest in the media and  Mallinson states “a user is able to press a button or otherwise signal interest in the media, which essentially causes the device to capture a snapshot of the data currently represented by the sliding window and stored in the corresponding buffer or cache. In some embodiments, data for a period of time after the users presses the button (or otherwise signals interest) is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window, as well as a few seconds of data subsequent to the time of the user action. The total window of interest thus surrounds the time of the user's action (e.g., hitting a button) to include data from before and after the action. The data in the total window of interest can be combined with at least one timestamp corresponding to the time of user action. This data can then be sent to a server or analyzed as described elsewhere in the draft.

Regarding claim 9, “wherein the playback device comprises a television” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 wherein Mallinson teaches an electronic device 106, 108, 110 capture information from a sequence of media content that is presented on playback device television 102 in Fig. 1.
Regarding claim 10, “wherein the portion of the sequence of media content has a length in time that is proportional to a length in time of the fragment of media content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein Mallinson para 39 teaches a total window of interest relating to wherein each reference fingerprint of the first subset corresponds to a portion of the sequence of media content that is adjacent to the match point corresponds to data captured from before and after the action of pressing the button or otherwise signal of interest in the media and Mallinson states “a user is able to press a button or otherwise signal interest in the media, which essentially causes the device to capture a snapshot of the data currently represented by the sliding window and stored in the corresponding buffer or cache. In some embodiments, data for a period of time after the users presses the button (or otherwise signals interest) is also captured, such that a total window of interest is generated that includes data in the buffer extending backwards in time per the sliding window, as well as a few seconds of data subsequent to the time of the user action. The total window of interest thus surrounds the time of the user's action (e.g., hitting a button) to include data from before and after the action. The data in the total window of interest can be combined with at least one timestamp corresponding to the time of user action. This data can then be sent to a server or analyzed as described elsewhere in the draft.”
 
Regarding claim 11, “further comprising: determining that the query fingerprint does not match any reference fingerprints of the second subset; and based on the determining that the query fingerprint does not match any reference fingerprints of the second subset, comparing, by the computing device, the query fingerprint with other reference fingerprints of the set of reference fingerprints that are separate from the second subset” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein the combination of Mallinson and Gordon render a comparison not producing a match and wherein Mallinson para 28-29 further teaches that if no results are produced based on audio fingerprint comparison, then the invention can utilized a different type of fingerprints such as video/image recognition.

Regarding claim 12, “further comprising: determining that the query fingerprint does not match any reference fingerprints of the set of reference fingerprints; and based on the determining that query fingerprint does not match any reference fingerprints of the set of reference fingerprints, transmitting, to a server device, the query fingerprint for comparison with reference fingerprints of a reference database” is further rejected on obviousness grounds as discussed in the rejection of claims 1-9 wherein the combination of Mallinson and Gordon render a comparison not producing a match and wherein Mallinson teaches embodiments wherein the mobile devices transmits the query fingerprints to a remote server for storage and future analysis (see Mallinson para 25-26, 28-29 teaching, inter alia, If no useful information can be determined, or if the useful information does not result in finding at least one match, the information for the captured content can be stored for subsequent analysis, such as after a broadcaster provides another batch of content or after the system has a period of time to build information in the database, etc.)
 
Regarding the computing device claims 13-17 and non-transitory computer readable media claims 18-20 the claims are grouped and rejected with the method claims 1-12 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-12 and because the steps of the method are easily converted into elements of computer implemented methods or a computing device by one of ordinary skill in the art. 
	




Conclusion
See also prior art made of record but not relied upon to avoid duplicative references (Rowe; Simon US 8732277 B1 disclosing use of a client device camera to obtain a video fragment to compare an obtained fingerprint to a reference fingerprint stored on the client device).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421